In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-21-00430-CV
              ___________________________

IN RE CARDINAL COMPANY, LIMITED PARTNERSHIP, Relator




                     Original Proceeding
        342nd District Court of Tarrant County, Texas
              Trial Court No. 342-310721-19


        Before Bassel, J.; Sudderth, C.J.; and Wallach, J.
             Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, real party in

interest’s response, and relator’s reply, and the court is of the opinion that relief

should be denied. Accordingly, relator’s petition for writ of mandamus is denied.

                                                    Per Curiam

Delivered: February 22, 2022




                                          2